     SMITH & SMITH
 1   GERALD K. SMITH AND JOHN C. SMITH
     LAW OFFICES, PLLC
     ATTORNEYS AT LAW
 2
     6720 E. Camino Principal, Suite 203
 3   Tucson, AZ 85715
     Tel: (520) 722-1605
     Fax: (520) 722-9096
 4   John C. Smith, State Bar No. 023008
     Email: john@smithandsmithpllc.com
 5   Will Sherman, State Bar No. 034221
     Email: will.sherman@gmx.com

 6   Attorneys for Official Committee of Unsecured Creditors

                               IN THE UNITED STATES BANKRUPTCY COURT
 7
 8                                          FOR THE DISTRICT OF ARIZONA

 9   In Re:                                                         Chapter 11 Proceeding

10             FARWEST PUMP COMPANY,                                Case No. 4:17-bk-11112-BMW
11
                                                          Debtor.   RENEWED MOTION TO
12                                                                  CONVERT TO CHAPTER 7
13
14             The Official Committee of Unsecured Creditors (the “Committee”), through

15   undersigned counsel, pursuant to 11 U.S.C. §§ 105 and 1112, hereby renews its Motion to
16
     Dismiss or Convert to Chapter 7 [DE 451] filed on March 8, 2019, and modifies it to request
17
     that the Court enter an order converting this case to a Chapter 7.
18
19             This Motion is supported by the following Memorandum of Points and Authorities.

20                            MEMORANDUM OF POINTS AND AUTHORITIES

21   I.        FACTS

22             1.         On September 20, 2017, the Debtor filed a voluntary petition for Chapter 11

23   relief.
24
               2.         On or about November 14, 2017, the Committee was formed.
25
               3.         On December 21, 2017, the Court entered an Order authorizing the Committee
26
27   to employ undersigned counsel.

28             4.         The Debtor filed a plan of reorganization on January 18, 2018, which was

     subsequently amended on March 21, 2018 and again on June 12, 2018.
Case 4:17-bk-11112-BMW                     Doc 782 Filed 10/15/20 Entered 10/15/20 16:16:42      Desc
                                            Main Document    Page 1 of 8
 1          5.    On March 30, 2018, the Committee filed its plan of liquidation and disclosure
 2   statement, and an amended disclosure statement on June 12, 2018.
 3
            6.    A trial on the competing plans was held on May 2, May 8 and May 23, 2019, at
 4
 5   which testimony was taken.

 6          7.    The parties submitted post-trial briefs on June 6, 2019, and closing arguments
 7   were held on June 12, 2019.
 8
            8.    On October 17, 2019, the Court entered a Memorandum Decision Regarding
 9
     Plan Confirmation, and its Order Confirming the Committee’s Plan.
10
11          9.    On October 25, 2019, the Debtor appealed the Order Confirming the
12   Committee’s Plan to the Bankruptcy Appellate Panel (the “BAP”).
13
            10.   On November 26, 2019, the Committee renewed its previously-filed Motion for
14
     Standing to recover fraudulent transfers and/or preference payments from the Debtor’s related
15
16   entities.
17          11.   At the January 16, 2020, on the Committee’s Renewed Motion for Standing, the
18
     Court granted the Motion with respect to fraudulent transfers and preferential payments. 1
19
            12.   On March 23, 2020, the Committee requested a hearing on its First Fee
20
21   Application, which the Debtor had objected to.
22
23
     1
       After repeated attempts to secure Debtor’s counsel’s agreement to the language for a
24
     proposed stipulated order, a Stipulated Order was entered on June 6, 2020, granting the
25   Committee standing to pursue fraudulent transfer claims against the Debtor’s related entities,
     and imposing protective measures on the Debtor to include filing periodic financial reports of
26   the Debtor’s related entities. Despite repeated requests, the Debtor has not complied with the
27   Court’s Order.

28

Case 4:17-bk-11112-BMW       Doc 782 Filed 10/15/20 Entered 10/15/20 16:16:42           Desc
                              Main Document    Page
                                                 2 2 of 8
 1            13.   After a hearing held on May 13, 2020, at which counsel for the Committee
 2   agreed to a 10% reduction in his fees, the Court entered an Order approving payment of the
 3
     reduced amount. Despite repeated requests, the Debtor has not complied with the Court’s
 4
 5   Order.

 6            14.   On July 15, 2020, oral argument was heard before the BAP, and on September
 7   18, 2020, the BAP entered its Memorandum Decision, affirming the Bankruptcy Court’s order
 8
     denying confirmation of the Debtor’s plan, vacating the order confirming the Committee’s
 9
     plan, and remanding the case for further proceedings.
10
11            15.   On August 12, 2020, the Committee filed an Application for Order to Show
12   Cause for the Debtor’s failure to pay the Committee’s First Fee Application as ordered on May
13
     13, 2020.
14
              16.   On August 24, 2020, the Committee filed an Application for Order to Show
15
16   Cause for the Debtor’s failure to file periodic financial reports as ordered on June 6, 2020.
17            17.   A hearing was held on September 30, 2020, to consider the Committee’s
18
     applications for orders to show cause. At the hearing, Debtor’s counsel advised that he would
19
     have the Debtor pay the reduced fees pursuant to the First Fee Application and prepare
20
21   financial reports for the Debtor’s related entities. Debtor’s counsel also proposed that the
22   parties agree to participate in mediation.
23
              18.   At the September 30, 2020, hearing the Court set a continued hearing for October
24
     21, 2020, and advised that it was inclined to convert the case to a Chapter 7 at the October 21
25
26   hearing.

27
28

Case 4:17-bk-11112-BMW        Doc 782 Filed 10/15/20 Entered 10/15/20 16:16:42            Desc
                               Main Document    Page
                                                  3 3 of 8
 1            19.    As of the filing of this Renewed Motion, the Debtor continues to flaunt this
 2   Court’s orders. The Debtor has failed to pay undersigned counsel’s attorney’s fees and has
 3
     failed to file financial reports for its related entities as ordered.
 4
 5   II.      DISCUSSION

 6            For the sake of brevity, rather than re-arguing the Motion, the Committee hereby renews

 7   and incorporates by reference all briefing on this matter, including its “Memorandum of Points
 8   and Authorities,” found in the original Motion to Dismiss and/or Convert to Chapter 7 at DE
 9
     451. 2
10
              Ultimately, the Committee believes that it is in the best interest of creditors and of the
11
12   Debtor’s estate to convert this case to a Chapter 7. The Committee believes that cause exists
13   pursuant to the following Section 1112(b)(4) factors:
14
              (A)    That there has been and will continue to be a diminution of the estate’s assets
15
     and there is no reasonable likelihood of rehabilitation. First, the Debtor’s Plan was denied and
16
17   all findings on the Debtor’s Plan were upheld by the Bankruptcy Appellate Panel. Second, the
18   Debtor’s equipment continues to depreciate like any other asset and without the related entities
19
     providing any disclosure, we are in the dark as to the existence of many of the Debtor’s assets.
20
     Third, according to the Debtor’s monthly operating reports, the Debtor’s business has only
21
22   generated $95,295.62 in net income since the filing of the petition. And finally, the Debtor
23   has outstanding receivables that have grown from $122,066.90 at the petition date, to
24
     $373,299.13 according to the Debtor’s last Monthly Operating Report.
25
26   2
      The Committee also requests the Court taken into consideration its Memorandum Decision
27   Regarding Plan Confirmation [DE 614] and Order Confirming Committee’s Plan [DE 615].

28

Case 4:17-bk-11112-BMW          Doc 782 Filed 10/15/20 Entered 10/15/20 16:16:42             Desc
                                 Main Document    Page
                                                    4 4 of 8
 1          (B)    That the estate has been grossly mismanaged, which has been shown by the
 2   actions of the Debtor’s principals, to include not following Court orders as demonstrated by
 3
     the Committee’s two Applications for Orders to Show Cause at DE 765 and 768, and this
 4
 5   Court’s findings pursuant to its Memorandum Decision Regarding Plan Confirmation;

 6          (E)    That the Debtor has failed to comply with orders of the Court as noted herein;
 7   and
 8
            (F)    That the Debtor has failed to timely file monthly operating reports and financial
 9
     reports for the related entities as ordered by the Court, as noted above.
10
11   III.   CONCLUSION
12          For the reasons stated in the Committee’s original Motion and the Renewed Motion,
13   the Committee respectfully requests the Court enter an order converting this case to a Chapter
14
     7.
15
            DATED this 15th day of October 2020.
16
17                                              GERALD K. SMITH AND JOHN C. SMITH
                                                LAW OFFICES, PLLC
18
                                                By s/ John C. Smith
19                                                John C. Smith
                                                  Attorneys for Official Committee
20
21
22
23
24
25
26
27
28

Case 4:17-bk-11112-BMW        Doc 782 Filed 10/15/20 Entered 10/15/20 16:16:42           Desc
                               Main Document    Page
                                                  5 5 of 8
 1                                CERTIFICATE OF SERVICE
 2          I hereby certify that on October 15, 2020, I electronically transmitted the attached
     document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice
 3
     of Electronic Filing and additionally e-mailed copies of the attached document to the following
 4   ECF registrants:

 5   Renee Sandler Shamblin*
     Office of the United States Trustee
 6   230 North First Avenue, #204
 7   Phoenix, AZ 85003-1706
     Email: renee.s.shamblin@usdoj.gov
 8
     Kasey C. Nye*
 9   5210 E. Williams Circle, Suite 800
10   Tucson, AZ 85712
     Email: knye@waterfallattorneys.com
11   Attorneys for Debtor
12   Brad Peters*
13   San Joaquin Bit Service, Inc.
     P. O. Box 40186
14   Bakersfield, CA 93384
     Email: bpeters@sanjoaquinbit.com
15
16   G. Lawrence Schubart*
     340 N. Main Avenue
17   Tucson, AZ 85701
     Email: lschubart@stubbsschubart.com
18
19   Daryl Bishop*
     Steven Gilfenbain*
20   The Morgan Rose Ranch, LP
     9777 Wilshire Blvd., Suite 900
21   Beverly Hills, CA 90212
22   Email: dbishop@mmgagribusiness.com
     Email: steven@mmgagribusiness.com
23
     Robert M. Charles, Jr.*
24   Jeffrey L. Sklar*
25   Lewis Roca Rothgerber Christie LLP
     One S. Church Ave., Suite 2000
26   Tucson, AZ 85701-1611
     Email: rcharles@lrrc.com
27   Email: jsklar@lrrc.com
28

Case 4:17-bk-11112-BMW        Doc 782 Filed 10/15/20 Entered 10/15/20 16:16:42           Desc
                               Main Document    Page
                                                  6 6 of 8
 1   Rebecca O’Brien*
     Rusing, Lopez & Lizardi, PLLC
 2   6363 N. Swan Rd., Suite 151
 3   Tucson, AZ 85718
     Email: robrien@rllaz.com
 4   Attorneys for Douglas Dunlap
 5   Nancy Swift*
 6   Buchalter, a Professional Corporation
     16435 N. Scottsdale Rd., Suite 440
 7   Scottsdale, AZ 85254-1754
     Email: nswift@buchalter.com
 8   Attorneys for Ford Motor Credit Corp.
 9
     Jacob Sparks*
10   10100 North Central Expressway, #225
     Dallas, TX 75231-4456
11   Email: JSparks@SpencerFane.com
12   Attorneys for UMB

13   S. Cary Forrester*
     Forrester & Worth, PLLC
14   3636 N. Central Avenue, Suite 700
15   Phoenix, AZ 8501
     Email: SCF@forresterandworth.com
16   Attorney for Reliant Well Drilling and Vaught Equipment

17   Howard A. Chorost*
18   21 E. Speedway Blvd.
     Tucson, Arizona 85705
19   Email: hchorost@me.com
     Attorney for Creditor Stubbs and Schubart
20
     Russ Stowers*
21
     4574 North 1st Avenue, Suite 100
22   Tucson, AZ 85718
     Email: russ@stowerswest.com
23
     Jill H. Perrella*
24
     James G. Florentine*
25 Snell & Wilmer L.L.P.
     One S. Church Ave., Suite 1500
26 Tucson, AZ 85701
     Email: jperrella@swlaw.com
27
     Email: jflorentine@swlaw.com
28 Attorneys for Creditor Flaska
 Case 4:17-bk-11112-BMW Doc 782 Filed 10/15/20 Entered 10/15/20 16:16:42   Desc
                              Main Document Page
                                              7 7 of 8
 1
     Mary K. Farrington-Lorch*
 2   3930 E. Camelback Rd., Ste. 100
 3   Phoenix, AZ 85018
     Email: marykfl@farringtonlorchlaw.com
 4   Attorney for American Express Nat’l Bank
 5   Lesley Lukach*
 6   Pima County Attorney’s Office
     32 N. Stone, Suite 2100
 7   Tucson, AZ 85701
     Email: Lesley.Lukach@pcao.pima.gov
 8   Attorneys for Pima County Treasurer
 9
     Larry Folks*
10   Folks Hess Kass PLLC
     1850 N. Central Ave., Suite 1140
11   Phoenix, AZ 85004
12   Email: folks@folkshesskass.com
     Attorneys for Nationstar Mortgage
13
     Steven N. Berger
14   ENGELMAN BERGER, P.C.
15   2800 North Central Avenue, Suite 1200
     Phoenix, Arizona 85004
16   Email: snb@eblawyers.com
     Attorneys for Clark P. Vaught, Channa Crews-Vaught
17   and Clark P. Vaught Revocable Living Trust
18
19   /s/ Kate Manns
     Kate Manns
20
21
22
23
24
25
26
27
28
Case 4:17-bk-11112-BMW       Doc 782 Filed 10/15/20 Entered 10/15/20 16:16:42   Desc
                              Main Document    Page
                                                 8 8 of 8
